DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/14/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 23 and 24 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/15/22 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 06/15/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Tetrahedron  2010, 66, page 7577) as set forth in the Non-Final Rejection filed 06/15/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1, 2, 4, 7-11, 13, 14, 18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Tetrahedron  2010, 66, page 7577) as set forth in the Non-Final Rejection filed 06/15/22 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 4, 7-10, 13, 14, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Huang et al. (Tetrahedron  2010, 66, page 7577) set forth in the Non-Final Rejection filed 06/15/22 is overcome by the Applicant’s amendments.

8.	The rejection of Claims 12 and 15 under 35 U.S.C. 103 as being unpatentable over Techajaroonjit et al. (RSC Adv.  2016, 6, page 56392) in view of Mizuki et al. (US 2011/0017983 A1) set forth in the Non-Final Rejection filed 06/15/22 is overcome by the Applicant’s amendments.

9.	The rejection of Claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Techajaroonjit et al. (RSC Adv.  2016, 6, page 56392) in view of Kathirgamanathan et al. (WO 2017/013420 A1) set forth in the Non-Final Rejection filed 06/15/22 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 2, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (CN 104629721 A).
	Ma et al. discloses the following compound:

    PNG
    media_image1.png
    341
    338
    media_image1.png
    Greyscale

(page 6) such that X1-3 = CR5R6 (with R5-6 = linear C2 alkyl group (ethyl)) and R1-3 = C6 aryl (phenyl) and C12 heteroaryl substituted with C6 aryl group (N-phenylcarbazolyl) amino group of Applicant’s Chemical Formulae 1 and 2.  Ma et al. disclose its inventive compounds as light-emitting (luminescent) materials for use in OLED devices, with good thermal stability and fluorescence quantum efficiency ([0002], [0004], [0072]).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 4, 5, 7-15, 18-20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2011/0017983 A1) in view of Ma et al. (CN 104629721 A).
	Mizuki et al. discloses the following light-emitting diode for the construction of displays ([0370]):

    PNG
    media_image2.png
    383
    541
    media_image2.png
    Greyscale

(Fig. 1) comprising anode (10), hole-injecting layer (30), hole-transporting layer (32), light-emitting layer (34), electron-injecting layer (36), and cathode (20) ([0162]).  Mizuki et al. discloses the following polymer:

    PNG
    media_image3.png
    287
    243
    media_image3.png
    Greyscale

([0352]) such that n > 1, a = 1, and R21 = unsubstituted C12 hetero aryl group (dibenzofuranyl) of Applicant’s Chemical Formula 4.  Mizuki et al. discloses its inventive polymer compounds to comprise the hole-transporting layer in the form of a mixture “with other materials” ([0144]-[0145], [0227]); the other materials can be “arbitrarily selected” from hole-transporting materials used in the hole-transporting layer known in the art ([0229]).  Mizuki et al. discloses that the light-emitting layer comprises a host material in combination with dopant (emitter) material, the latter of which includes fluorescent compounds, etc. ([0180]).  Notice that the use of Mizuki et al.’s compound at greater than 50 wt% relative to the total weight of the hole-transporting layer (which is one of among only three possibilities) would render it to be a “host.”  Furthermore, notice that the light-emitting layer is inherently hole-transporting (as it is the site of electron-hole recombination); the lower half of the light-emitting layer can be defined as the “second hole transport layer” (while the hole-transporting layer can be defined as the “first hole transport layer”).  However, Mizuki et al. does not explicitly disclose the organic compound as recited by the Applicant.
Ma et al. discloses the following compound:

    PNG
    media_image1.png
    341
    338
    media_image1.png
    Greyscale

(page 6) such that X1-3 = CR5R6 (with R5-6 = linear C2 alkyl group (ethyl)) and R1-3 = C6 aryl (phenyl) and C12 heteroaryl substituted with C6 aryl group (N-phenylcarbazolyl) amino group of Applicant’s Chemical Formulae 1 and 2.  Ma et al. disclose its inventive compounds as light-emitting (luminescent) materials for use in OLED devices (light-emitting diode), with good thermal stability and fluorescence quantum efficiency ([0002], [0004], [0072]).  It would have been obvious to incorporate the inventive compound as disclosed by Ma et al. to the light-emitting layer as dopant material of the light-emitting diode as disclosed by Mizuki et al.  The motivation is provided by the disclosure of Ma et al. which discloses emitter materials with good thermal stability and fluorescence quantum efficiency.

15.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2011/0017983 A1) in view of Ma et al. (CN 104629721 A) as applied above and in further view of Kathirgamanathan (WO 2017/013420 A1).
	Mizuki et al. in view of Ma et al. discloses the light-emitting diode of Claim 7 as shown above.  Mizuki et al. discloses that a plurality of emitters (“emitting materials”) may be contained in the light-emitting layer ([0178]); the emitters are “not limited” to its explicitly disclosed compounds ([0180]).  However, Mizuki et al. in view of Ma et al. does not explicitly disclose the inorganic luminescent particles as recited by the Applicant.
	Kathirgamanathan discloses a light-emitting diode comprising a light-emitting layer; the light-emitting comprises emitters such as fluorescent or quantum dot emitters (lines 12-18, page 6).  It would have been obvious to incorporate additional emitters such as quantum dots to the light-emitting layer of the light-emitting diode as disclosed by Mizuki et al. in view of Ma et al.  The motivation is provided by the disclosure of Kathirgamanathan, which is discloses a known and functionally equivalent materials for light emission in an identical field of invention, thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
16.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Ma et al. (CN 104629721 A), which discloses compounds of the following form:

    PNG
    media_image4.png
    303
    291
    media_image4.png
    Greyscale

(page 5); an embodiment is disclosed:

    PNG
    media_image1.png
    341
    338
    media_image1.png
    Greyscale

(page 6).  However, it is the position of the Office that neither Ma et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the specific substituent groups attached to the core heterocyclic group of the organic compound of Chemical Formula 1.

Response to Arguments
17.	 Applicant’s arguments on pages 18-22 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786